83 F.3d 425
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Paul James WICKHAM, also known as James Floyd Woodruff, Appellant.
No. 95-3767.
United States Court of Appeals, Eighth Circuit.
Submitted April 24, 1996.Filed April 29, 1996.

Before BEAM, LOKEN, and MORRIS S. ARNOLD, Circuit Judges.
PER CURIAM.


1
Paul James Wickham appeals from the 90-month sentence imposed by the district court1 after he pleaded guilty to possessing methamphetamine with intent to distribute and using or carrying a firearm in relation to a drug trafficking offense.   We have carefully reviewed the record and conclude Wickham knowingly and voluntarily waived his right to appeal by the undertakings in his plea agreement and his statements at the change-of-plea hearing.  See United States v. Rutan, 956 F.2d 827, 829 (8th Cir.1992).


2
Accordingly, the appeal is dismissed.



1
 The Honorable Lawrence L. Piersol, United States District Judge for the District of South Dakota